eveloheader.jpg [eveloheader.jpg]


Exhibit 10.1


September 16, 2019


Mr. David R. Epstein
[***]


RE: Compensation for Services as Chairman of Board of Directors


Dear David,


Thank you for agreeing to serve as the Chairman (the "Chairman") of the Board of
Directors (the "Board") of Evelo Biosciences, Inc. (the "Company"). This letter
memorializes our recent discussion concerning your compensation for serving as
the Chairman. The compensation described in this letter will become applicable
upon your appointment by the Board as its Chairman.


While serving as the non-employee Chairman, you will be entitled to receive the
following cash and equity compensation, unless otherwise determined by the
Board:


A. Cash Compensation. An annual retainer of $150,000 for your service on the
Board and as the Chairman, and on any committees of the Board (as a member or
the chair of any such committees) shall be payable to Remedii LLC, a limited
liability company for which you are the managing member. The annual retainer
shall be earned on a quarterly basis based on a calendar quarter and shall be
paid in cash by the Company in arrears not later than the fifteenth day
following the end of each calendar quarter. In the event you do not serve as the
Chairman for an entire calendar quarter, the annual retainer paid to you shall
be prorated for the portion of such calendar quarter during which you actually
served as the Chairman.


B. Equity Compensation. Subject to approval by the Board, you shall receive (i)
on your appointment as the Chairman, a single grant of options to purchase
75,000 shares of the Company’s common stock (the "Initial Grant"), and (ii)
thereafter on the anniversary of the date of your appointment as the Chairman,
annual grants of options to purchase shares of the Company’s common stock having
an aggregate grant date fair market value equal to approximately $225,000, as
determined by the Board in its discretion based on customary option pricing
methodologies ("Annual Grants"). The Initial Grant and Annual Grants shall be
granted under and shall be subject to the terms and provisions of the Company’s
2018 Incentive Award Plan or any other applicable Company equity incentive plan
then maintained by the Company (the "Equity Plan") and shall be granted subject
to award agreements, including attached exhibits, in substantially the form
previously approved by the Board. For the avoidance of doubt, the share numbers
shall be subject to adjustment as provided in the Equity Plan. The per share
exercise price of the Initial Grant and each Annual Grant shall equal the Fair
Market Value (as defined in the Equity Plan) of a share of the Company’s common
stock on the date the option is granted.


The Initial Grant shall vest and become exercisable in thirty-six (36)
substantially equal monthly installments following the date of grant, such that
the Initial Grant shall be fully vested on the third anniversary of the date of
grant, subject to you continuing in service as the Chairman through each such
vesting date. Each Annual Grant shall vest and become exercisable on the first
anniversary of the date of grant, subject to you continuing in service as the
Chairman through each such vesting date. Unless the Board otherwise determines,
any portion of the Initial Grant or an Annual Grant which is unvested or
unexercisable at the time of your termination of service as the Chairman shall
be immediately forfeited upon such termination of service and shall not
thereafter become vested or exercisable. The Initial Grant and all Annual Grants
shall vest in full immediately prior to the occurrence of a Change in Control
(as defined in the Equity Plan), to the extent outstanding at such time. The
terms of the Initial Grant and each Annual Grant shall be ten (10) years from
the date the option is granted.


The compensation described above is in lieu of, and not in addition to, the
compensation provided under the Company’s Non-Employee Director Compensation
Program (the "Compensation Program"). You hereby decline the receipt from the
Company of any cash or equity compensation provided pursuant to the Compensation
Program while receiving the compensation described in this letter.







--------------------------------------------------------------------------------

eveloheader.jpg [eveloheader.jpg]


Please indicate your agreement to and acceptance of the compensation arrangement
described above, including without limitation your declination of cash and
equity compensation pursuant to the Compensation Program, by signing your name
where indicate below and returning this letter to me.


I look forward to working with you as the Chairman and to your continuing
contributions to the success of the Company.


Respectfully,


/s/ Balkrishan "Simba" Gill


Balkrishan "Simba" Gill
Chief Executive Officer




Acknowledged and agreed as of September 16, 2019.




_/s/ David R. Epstein________
David R. Epstein





